Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOLTMANN Et al (EP 3031316 A1).


[AltContent: textbox (Channel with bent over portion)][AltContent: textbox (Can be permanently mounted or positionable)][AltContent: arrow][AltContent: textbox (Rasp bar / blow bar)][AltContent: textbox (Support bracket/plates)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    579
    611
    media_image1.png
    Greyscale

1. A threshing system for a combine harvester, said threshing system comprising: 
a support bracket (marked up) that is configured to be attached to a threshing rotor cylinder of the threshing system (intended use is shown/taught above); 
a rasp bar (marked up) that is configured to be mounted to the support bracket (shown above); and 
one of the rasp bar and the support bracket for receiving a surface of the other of the rasp bar and the support bracket (shown above; it has been noted that the channel arrangement is not critical), 
wherein engagement between the channel and the surface limits movement of the rasp bar on the support bracket (functionality is shown/taught above).

2. The threshing system of claim 1, further comprising the threshing rotor cylinder (threshing drum 7).

3. A combine harvester comprising the threshing system of claim 2 (fig 1).

4. The threshing system of claim 2, wherein the support bracket is permanently mounted to the threshing rotor cylinder (marked up).

12. The threshing system of claim 1, wherein the support bracket is a unitized and elongated member (shown above) that is configured to accommodate a plurality of rasp bars (capability is given).

13. The threshing system of claim 12, wherein the channel is formed at least partially on a surface of the support bracket that is also positionable against a surface of the threshing rotor cylinder (capability is shown/taught above), and 
a lower end of the rasp bar is positionable within the channel (shown/taught above).

14. The threshing system of claim 13, wherein the channel is formed in a bent over portion of the support bracket (shown above).

15. The threshing system of claim 12, wherein the channel is defined by an elongated opening formed in the support bracket (shown above), and a lower edge of the rasp bar is positionable within the elongated opening (capability is shown/taught above).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (two different sides of the support bracket)][AltContent: textbox (Bent section of the rasp bar)]
    PNG
    media_image2.png
    227
    269
    media_image2.png
    Greyscale

16. The threshing system of claim 13, wherein the lower edge of the rasp bar comprises a bent section (marked up).

17. The threshing system of claim 16, wherein the lower edge is positioned against two different sides of the support bracket (marked up).

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley et al (WO 2012110090 A1).
[AltContent: textbox (Rasp bar)]
[AltContent: textbox (a fastener for mounting a blocking plate / mounting surface to the support bracket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel legs)][AltContent: arrow][AltContent: textbox (Blocking plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    266
    437
    media_image3.png
    Greyscale

[AltContent: textbox (Side surface of the support bracket)][AltContent: textbox (Rasp bar)]
[AltContent: textbox (a fastener for mounting a blocking plate / mounting surface to the support bracket)][AltContent: arrow]
    PNG
    media_image4.png
    692
    559
    media_image4.png
    Greyscale

1. A threshing system for a combine harvester, said threshing system comprising: a support bracket (marked up) that is configured to be attached to a threshing rotor cylinder of the threshing system; a rasp bar (marked up) that is configured to be mounted to the support bracket; and a channel (marked up) formed in one of the rasp bar and the support bracket for receiving a surface of the other 

2. The threshing system of claim 1, further comprising the threshing rotor cylinder (126).

3. A combine harvester comprising the threshing system of claim 2 (fig 1).

4. The threshing system of claim 2, wherein the support bracket is permanently mounted to the threshing rotor cylinder (best shown in an alternative embodiment, fig 12).

5. The threshing system of claim 1, wherein the channel is formed on a leg portion of the rasp bar (marked up), and the channel is configured to receive a side surface of the support bracket (marked up).

6. The threshing system of claim 5, further comprising a blocking plate disposed between an arm portion extending from the rasp bar and the leg portion of the rasp bar (marked up).

7. The threshing system of claim 6, further comprising a fastener for mounting the blocking plate to the support bracket, and thereby captivating the rasp bar to the support bracket (marked up).

8. The threshing system of claim 6, further comprising two of the arm portions positioned on opposite sides of the rasp bar (shown above), and 
two of the leg portions positioned on the opposite sides of the rasp bar (shown above), 
each leg portion being configured to receive one of the side surfaces of the support bracket (shown above).

9. The threshing system of claim 6, wherein the arm portion and the leg portion extend from a same side of the rasp bar (shown above).

10. The threshing system of claim 5, further comprising a recessed portion disposed on the support bracket through which the leg portion can pass to reach the side surface of the support bracket (recessed as best shown in figs 3, 4).

11. The threshing system of claim 5, further comprising a fastener for mounting the rasp bar to a mounting surface of the support bracket, wherein the side surface and the mounting surface represent different surfaces of the support bracket (marked up).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kuchar (4796645) teaches in fig 3, a channel formed in one of the rasp bar and the support bracket for receiving a surface of the other of the rasp bar and the support bracket, wherein engagement between the channel and the surface limits movement of the rasp bar on the support bracket.

[AltContent: textbox (a channel formed in one of the rasp bar and the support bracket)][AltContent: arrow]
    PNG
    media_image5.png
    298
    237
    media_image5.png
    Greyscale



VAN HULLEBUSCH et al (EP 3818811 A1) teaches in figs 5-7, that a channel can be formed in one of the rasp bar (cover plates 403, 603, or 703 can include bars) with and the support bracket (inner surface 404, 604, or 704).

Rickets et al (WO 0124608 A1) teaches in figs 4, 5, that a channel can be formed in one of the rasp bar and the support bracket.

Farley et al (2008/0167100) teaches in figs 3, 4, that a channel can be formed in one of the rasp bar and the support bracket.

Murray et al (8313360) teaches in figs 5, 7, 11, that a channel can be formed in one of the rasp bar and the support bracket.

Hollatz et al (9198358) teaches in figs 7, 8, that a channel can be formed in one of the rasp bar and the support bracket.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671